ORDER RE REQUBET BOPROCVED DHA RMUBUPBOcUMent 5 Filed 08/21/20 PagelD.24 Page 1 of 1 Pagelofl

UNITED STATES DISTRICT COURT

for the Southern District of California

 

Case Number
CAMILLE S. 20-cv-01521-JLB

Plaintiff(s)

 

ORDER RE REQUEST TO PROCEED

COMMISSIONER OF SOCIAL SECURITY IN FORMA PAUPERIS

Defendant(s)

 

 

IT IS ORDERED that the Request to Proceed Jn Forma Pauperis "Vo GRANTED.

Burkhadt

JL. Burkhardt
njted States Magistrate Judge

Dated: Aug 21, 2020

IT IS RECOMMENDED that the Request to Proceed Jn Forma Pauperis be DENIED for the following reason(s):

C1 Inadequate showing of indigency CO District Court lacks jurisdiction
C0 Legally and/or factually patently frivolous [C) Immunity as to
CJ Other:

Comments:

Dated:

 

United States Magistrate Judge

IT IS ORDERED that the Request to Proceed Jn Forma Pauperis is hereby:

[1 GRANTED

(1 DENIED (see comments above). IT IS FURTHER ORDERED that:
( Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
C This case is hereby DISMISSED immediately.
CJ This case is hereby REMANDED to state court.

Dated:

 

United States District Judge
